19-10412-jlg         Doc 809       Filed 07/03/19       Entered 07/03/19 11:07:05                Main Document
                                                       Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
In re                                                          :       Chapter 11
                                                               :
DITECH HOLDING CORPORATION, et al.,                            :       Case No. 19-10412 (JLG)
                                                               :
                                      1
                           Debtors.                            :       (Jointly Administered)
                                                               :       Related Docket No. 724
---------------------------------------------------------------X

                                ORDER APPROVING
                STALKING HORSE BID PROTECTIONS (REVERSE BUSINESS)

                    In accordance with the Order (I) Approving Bidding Procedures, (II) Approving

Assumption and Assignment Procedures, and (III) Granting Related Relief [ECF No. 456]

(the “Bidding Procedures Order”)2 approving, among other things, bidding procedures

(the “Bidding Procedures”) for the sale of any or all of the Debtors’ assets; and upon

consideration of the Notice of Designation of Stalking Horse Bid and Request for Approval of

Stalking Horse Bid Protections (Reverse Business), dated as of June 18, 2019 [ECF No. 724]

(the “Notice of Stalking Horse Bid”) and the relevant terms and conditions of the Stock and

Asset Purchase Agreement (the “Stalking Horse Agreement”) appended thereto; and due and

proper notice of the Bidding Procedures Order and Notice of Stalking Horse Bid having been

provided as set forth in the affidavits of service filed with respect thereto [ECF Nos. 474, 725];


1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, as applicable, are Ditech Holding Corporation (0486); DF Insurance Agency LLC (6918); Ditech
      Financial LLC (5868); Green Tree Credit LLC (5864); Green Tree Credit Solutions LLC (1565); Green Tree
      Insurance Agency of Nevada, Inc. (7331); Green Tree Investment Holdings III LLC (1008); Green Tree
      Servicing Corp. (3552); Marix Servicing LLC (6101); Mortgage Asset Systems, LLC (8148); REO
      Management Solutions, LLC (7787); Reverse Mortgage Solutions, Inc. (2274); Walter Management Holding
      Company LLC (9818); and Walter Reverse Acquisition LLC (8837). The Debtors’ principal offices are
      located at 1100 Virginia Drive, Suite 100, Fort Washington, Pennsylvania 19034.
2
      Capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed to such
      terms in the Bidding Procedures Order.




WEIL:\97099409\1\41703.0011
19-10412-jlg         Doc 809       Filed 07/03/19      Entered 07/03/19 11:07:05               Main Document
                                                      Pg 2 of 4


and such notice having been adequate and appropriate under the circumstances; and the Court

having determined that the legal and factual bases set forth in the Motion and Notice of Stalking

Horse Bid establish just cause for the relief granted herein, and the relief granted herein is in the

best interests of the Debtors, their estates, creditors, and all parties in interest; and upon all of the

proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                    IT IS HEREBY FOUND AND DETERMINED THAT:3

                    A.        Jurisdiction and Venue. This matter is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

The Court has jurisdiction to consider the relief requested in accordance with 28 U.S.C. §§ 157

and 1334, and the Amended Standing Order of Reference M-431, dated January 31, 2012

(Preska, C.J.).

                    B.        Designation of Stalking Horse Bidder.                 Pursuant to the Bidding

Procedures Order, the Debtors are authorized to, in the exercise of their reasonable business

judgment, designate one or more Stalking Horse Bidders for one or more of their assets and to

enter into the Stalking Horse Agreement for the sale of any assets or equity, subject to Court

approval.

                    C.        Stalking Horse Bid Protections.          Pursuant to the Bidding Procedures

Order, the Debtors are further authorized, in consultation with the Consultation Parties (as

defined in the Bidding Procedures), to (a) establish initial overbid minimum and subsequent

bidding increment requirements; (b) offer each Stalking Horse Bidder a break-up fee and

3
      The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
      pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
      the extent any of the following findings of fact constitute conclusions of law, they are adopted as such. To the
      extent any of the following conclusions of law constitute findings of fact, they are adopted as such.




WEIL:\97099409\1\41703.0011
19-10412-jlg         Doc 809       Filed 07/03/19    Entered 07/03/19 11:07:05       Main Document
                                                    Pg 3 of 4


expense reimbursement in an amount agreed to by the Debtors in consultation with the Term

Loan Ad Hoc Group and the official committee of unsecured creditors; (c) provide that, if the

Stalking Horse Bidder bids on certain assets at the Auction, the Stalking Horse Bidder will be

entitled to a credit, in the amount of its Termination Payment, against the increased purchase

price for the assets; and (d) provide other appropriate and customary protections to a Stalking

Horse Bidder. The stalking horse bid protections provided to the Stalking Horse Bidder are set

forth in Sections 6.4 and 9.2 of the Stalking Horse Agreement (the “Stalking Horse Bid

Protections”).

                    D.        Notice of Stalking Horse Bid. On June 18, 2019, the Debtors (a) filed the

Notice of Stalking Horse Bid, disclosing the designation of Mortgage Assets Management, LLC

and SHAP 2018-1, LLC as Stalking Horse Bidder in accordance with the Bidding Procedures

Order, (b) served it on the Objection Notice Parties, and (c) caused it to be published on the

website maintained by the Debtors’ claims and noticing agent in these chapter 11 cases, in

accordance with the Bidding Procedures Order. No further notice of the relief granted herein is

required.

                    E.        Adequate Notice. A reasonable opportunity to object or be heard regarding

the relief granted herein has been afforded to all parties in interest in these chapter 11 cases.

                    F.        Relief is Warranted. The legal and factual bases set forth in the Motion,

Bidding Procedures Order, and Notice of Stalking Horse Bid establish just and sufficient cause

to grant the relief requested therein.

                    IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

                    1.        The designation of Mortgage Assets Management, LLC and SHAP 2018-

1, LLC as Stalking Horse Bidder is hereby approved.




WEIL:\97099409\1\41703.0011
19-10412-jlg         Doc 809       Filed 07/03/19    Entered 07/03/19 11:07:05       Main Document
                                                    Pg 4 of 4


                    2.        All objections to the relief granted herein that have not been withdrawn,

waived, or settled are overruled as to the relief granted herein.

                    3.        The Stalking Horse Bid Protections are approved and shall be payable by

the Debtors in accordance with Sections 6.4(a) and 9.2 of the Stalking Horse Agreement.

                    4.        If payable, the Break-Up Fee and Expense Reimbursement shall be treated

as an allowed administrative expense claim against the Debtors.

                    5.        Notwithstanding the possible applicability of Bankruptcy Rules 6004(h),

6006(d), 7062, and 9014, or any applicable provisions of the Local Rules or otherwise, the terms

and conditions of this Order shall be immediately effective and enforceable upon its entry, and

no automatic stay of execution shall apply to this Order.

                    6.        The Debtors are authorized to take all steps necessary or appropriate to

carry out this Order.

                    7.        This Court shall retain jurisdiction to hear and determine all matters

arising from or related to the implementation, interpretation, or enforcement of this Order.



Dated:      July 2, 2019
            New York, New York

                                                    /s/ James L. Garrity, Jr.
                                                    THE HONORABLE JAMES L. GARRITY, JR.
                                                    UNITED STATES BANKRUPTCY JUDGE




WEIL:\97099409\1\41703.0011
